856 F.2d 197
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Bobby A. WILLIAMS, Plaintiff-Appellant,v.Frank ELO;  David Jamrog, Defendants-Appellees.
No. 88-1175.
United States Court of Appeals, Sixth Circuit.
Aug. 23, 1988.

Before BOYCE F. MARTIN, Jr., RALPH B. GUY, Jr. and DAVID A. NELSON, Circuit Judges.

ORDER

1
This pro se Michigan prisoner appeals the district court's summary judgment dismissing his civil rights complaint filed pursuant to 42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the briefs and the record, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking compensatory and punitive damages, Bobby Williams alleged that defendants violated his due process rights by reclassifying him to administrative segregation without affording him a hearing.  Finding that there was no genuine issue of material fact and that defendants were entitled to judgment as a matter of law, the district court granted defendants' motion for summary judgment and dismissed the case.


3
Upon review, we conclude that summary judgment was proper.   See Celotex Corp. v. Catrett, 477 U.S. 317 (1986);  Shavrnoch v. Clark Oil & Refining Corp., 726 F.2d 291 (6th Cir.1984).  The facts are not in dispute.  Prior to a formal hearing on misconduct charges, Williams received notice that he could be reclassified to a more restrictive level of security.  Contrary to plaintiff's assertions, he is not entitled to a second hearing prior to reclassification if such notice has been provided.   See Walker v. Mintzes, 771 F.2d 920, 933-34 (6th Cir.1985).


4
Accordingly, the district court's judgment, entered February 2, 1988, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.